Name: Commission Regulation (EC) No 850/2000 of 27 April 2000 amending Regulation (EC) No 1093/97 laying down marketing standards applicable to melons and watermelons
 Type: Regulation
 Subject Matter: plant product;  consumption;  technology and technical regulations;  marketing
 Date Published: nan

 Avis juridique important|32000R0850Commission Regulation (EC) No 850/2000 of 27 April 2000 amending Regulation (EC) No 1093/97 laying down marketing standards applicable to melons and watermelons Official Journal L 103 , 28/04/2000 P. 0021 - 0021Commission Regulation (EC) No 850/2000of 27 April 2000amending Regulation (EC) No 1093/97 laying down marketing standards applicable to melons and watermelonsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) Annex I to Commission Regulation (EC) No 1093/97 of 16 June 1997 laying down marketing standards applicable to melons and watermelons(3) sets out rules on the sizing and marking of melons.(2) In the interest of transparency on the world market, the homogenity criteria laid down in Annex I to Regulation (EC) No 1093/97 should be tightened up. The standard for melons recommended by the United Nations Economic Commission for Europe sets out stricter criteria regarding homogeneity of size for Charentais melons.(3) Generally the marked for melons is closely dependent on the organoleptic quality of the product. Such organoleptic quality may vary considerably. The sector should be allowed to provide information on the basic criteria regarding ripeness in order to give consumers the freedom to choose fruit of the organoleptic quality that best suits them.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1093/97 is amended as follows:1. The third and fourth paragraphs of Section III (Provisions concerning sizing) are replaced by the following:"Where the size is expressed by weight, the largest melon in each package may not weigh over 50 % more than the smallest (30 % more for Charentais melons).Where the size is expressed by diameter, the diameter of the largest melon may not be over 20 % more than the diameter of the smallest (10 % more for Charentias melons)."2. The following indent is added to point D of Section VI (Provisions concerning marking):"- minimum sugar content, measured by refractometer and expressed in degrees Brix (optional)."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the second month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 158, 17.6.1997, p. 21.